DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/18/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No. 16571138 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Reasons for Allowance
In response to the Terminal Disclaimer filed on 2/18/21, claims 1-3, 5-13 & 15-17 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 1 & 10.  The prior art fails to disclose or teach an apparatus that keeps track of performance data and user's preferences while using a standing desk and fitness devices, the apparatus comprising: more than one workplace fitness device; a smart desk controller apparatus that installs inside a desktop surface, comprising: a built-in CPU on a motherboard with networking capabilities, a radio communication device, wherein the CPU connects to a remote server 
The closest prior art appears to be DeLuca et al. (US Patent 9,901,780, referred to hereinafter as DeLuca), in view of Colburn (US Patent 9,757,611).  DeLuca disclose a method for adjusting settings of an exercise machine, wherein a data processing system receives data from a set of monitoring devices at a workstation, the data processing system monitors software applications currently executing on the workstation and the data processing system sends a signal to a control module of the exercise machine adjusting one or more settings of the exercise machine based on changes in the software applications currently executing on the workstation.  Colburn provides a motion resistance apparatus having a configuration which located beneath a fixed height surface allows normal operation of the motion resistance apparatus by a user in discrete seated relation to the fixed height surface and avoids contact of the user with the fixed height surface.  However, neither DeLuca nor Colburn, individually or in combination disclose or teach all the recited claim limitation as required by the independent claims. 
Consequently, claims 1-3, 5-13 & 15-17 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNIT PANDYA/Primary Examiner, Art Unit 3649